Citation Nr: 1701957	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  12-01 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include secondary to posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 

INTRODUCTION

The Veteran had active service from January 1961 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran was afforded a Travel Board hearing before the undersigned in February 2013.  In November 2014 and June 2016 the case was remanded for further development.

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's hearing transcript is located in Virtual VA.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As the prior remand directives have not been completed this appeal must be REMANDED to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for sleep apnea as secondary to his service connected PTSD.  The Board's November 2014 remand directed the AOJ to provide the Veteran with a VA medical examination and to secure an opinion addressing the etiology of any diagnosed sleep apnea.  The remand directed the examiner to consider both the literature submitted by the Veteran and his lay statements concerning continuity of symptomatology.  

The Board's June 2016 remand directed the AOJ to provide the Veteran with an additional VA medical examination by a physician and ensure that they considered all evidence submitted when answering all questions from the Board. 

The Veteran was afforded his latest VA examination in July 2016 to address the previous opinion's inadequacies.  In response, the examining VA physician provided a detailed and full opinion as to how the Veteran's sleep apnea was not directly service connected and addressed all evidence of record.  The examiner also clarified the previous examiner's opinion as to the relationship between PTSD and sleep apnea.  Unfortunately, the examiner did not directly address whether the Veteran's sleep apnea has been permanently aggravated (worsened) by PTSD.  As such, the Board must remand the Veteran's claim to obtain an addendum medical opinion.  Stegall.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange for the July 2016 VA examiner to review the records and provide an addendum opinion addressing the likelihood that the Veteran's sleep apnea is permanently aggravated by PTSD, or by any service connected disability or combination of disabilities.  (The appellant is service connected for posttraumatic stress disorder with anxiety, tinnitus, and a bilateral hearing loss.)  The claims file must be reviewed in conjunction with the addendum, and the examiner must indicate that such review occurred. 

The examiner must address whether it is at least as likely as not (a probability of 50 percent or greater) that the appellant's sleep apnea is aggravated by posttraumatic stress disorder, or any of his service connected disabilities.  The term "aggravated" in this context means a permanent worsening of the underlying disorder, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  In addressing this question the physician examiner must specifically comment on the literature presented in support of the claim, as well as supporting statements offered by the appellant's spouse and son.

Any opinions offered must be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

2. When the development requested above has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




